Title: Nicholas P. Trist to James Madison, 20 October 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello,
                                
                                Oct 20. 28.
                            
                        
                        
                        Your kind favor of the 12th (post-mark-14th) was received on the 17th, & I wished to answer it by
                            return of post, but found it impossible. I wrote, however, by that mail to Mr Clay, saying that, provided the duties were
                            such as I felt competent to, the office would be very acceptable; and that my determination would be communicated the
                            moment I could receive the necessary information on the subject. For this, I addressed a request to my connexion, Mr
                            Randolph, a clerk in one of the departments, who, I am satisfied, will lose no time in communicating it.
                        Several friends of the family, among them Mr Jefferson R, had been, for some time, strongly recommending the
                            opening of a boarding school at this place. The plan, after a good deal of discussion, was determined on, & the
                            advertisement in my pocket, on its way to Mrs R. then on a visit to Mrs Dunglison, when I took your letter out of the
                            office. This has caused a suspension of the subject, for the present; & will probably occasion its final
                            dismissal: although it is possible that the school may still be opened for one session. The
                            family, including my own, will not follow me to Washington, till some time next year—probably the fall: a delay necessary
                            to enable us to set out in our house keeping, in comfort & free of debt.
                        I shall take great pleasure in complying, to the best of my ability, either here or in Washington, according
                            to the time I am allowed—with your request concerning the report of the Rector; and permit me to assure you that the same
                            feeling will ever attend any opportunity, great or small, with which you may favor me, of testifying the sentiments of
                            grateful affection which your kindness has inspired.
                        Their contemplated visit to Montpellier, is too frequently recalled, to be in danger of being lost sight of
                            by the ladies. For myself, as I do not know how long it may be, before the opportunity recurs; I shall, if possible, ride
                            down on horseback, to bid yourself & Mrs Madison adieu; & take the stage at Orange Court house. Should Mrs
                            Madison wish to send anything to Mrs Cutts, beg her to leave it at the Ct house tavern for me. Your correction of the
                            important error in relation to the Quarter, I have made use of in the Advocate. Accept the
                            renewed assurance of my devoted affection
                        
                        
                            
                                N. P. Trist
                            
                        
                    